 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5
                                       AT SEATTLE
 6 SAMUEL K. MCDONOUGH,

 7                               Plaintiff,              Case No. C19-1248-RAJ

 8         v.                                            ORDER OF DISMISSAL

 9 ROBIN SMITH, et al.,

10                               Defendants.

11         The Court, having reviewed the Report and Recommendation of United States Magistrate
     Judge Brian A. Tsuchida, and the remaining record, does hereby ORDER:
12
           (1)    The Court adopts the Report and Recommendation;
13         (2)    Plaintiff’s claims with respect to inadequate medical care related to his tooth and
14                contamination of the food, water, and coffee at MCC-SOU, are DISMISSED
                  with prejudice for failure to state a claim;
15
           (3)    Plaintiff’s claims with respect to his “false imprisonment” are DISMISSED
16                without prejudice pursuant to Heck v. Humphrey, 512 U.S. 477, 483-87 (1994);
17         (3)    The Clerk of the Court is directed to close this case;
           (4)    The Clerk of Court is directed to send copies of this Order to plaintiff and to
18
                  Judge Tsuchida.
19

20       DATED this 5th day of November, 2019.

21

22

23
                                                        A
                                                        The Honorable Richard A. Jones
                                                        United States District Judge


     ORDER OF DISMISSAL - 1
